                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
               Petitioner,                  )
                                            )
v.                                          )       CIVIL ACTION NO.: 3:18-cv-00895
                                            )       JUDGE TRAUGER
BRIAN P. MANOOKIAN,                         )       MAGISTRATE JUDGE HOLMES
                                            )
               Respondent.                  )

                             NOTICE OF VOLUNTARY DISMISSAL

       Notice is hereby given that the United States of America and Lisa Anderson, Revenue

Officer of the Internal Revenue Service, hereby voluntarily dismisses the above-entitled action

without prejudice, pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure, as the

Respondent provided the necessary documentation to the Internal Revenue Service.

       The Petitioners further request that the hearing currently scheduled for November 30, 2018,

at 4:00 p.m. be cancelled.

                                            Respectfully submitted,

                                            DONALD Q. COCHRAN
                                            United States Attorney
                                            Middle District of Tennessee


                                     By:    s/ Steve Jordan
                                            STEVE JORDAN, BPR #013291
                                            Assistant United States Attorney
                                            110 9th Avenue South, Suite A-961
                                            Nashville, Tennessee 37203
                                            Telephone: (615) 736-5151
                                            Facsimile: (615) 401-6626




     Case 3:18-cv-00895 Document 7 Filed 11/16/18 Page 1 of 2 PageID #: 20
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing was filed electronically via the Court’s

electronic filing system, and served via first class mail, United States regular mail, postage prepaid,

this 16th day of November 2018, to the following:

       John P. Konvalinka
       Grant Konvalinka & Harrison, P.C.
       633 Chestnut Street
       Republic Centre, Suite 900
       Chattanooga, TN 37450


                                               s/ Steve Jordan
                                               Assistant United States Attorney




                                      2
      Case 3:18-cv-00895 Document 7 Filed 11/16/18 Page 2 of 2 PageID #: 21
